DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Acknowledgement is hereby made of receipt and entry of the communication filed 05 February, 2021. Claims 1-20 are pending in the instant application.

37 C.F.R. § 1.98
	The information disclosure statement filed 05 February, 2021, has been placed in the application file and the information referred to therein has been considered.

Joint Inventors, Common Ownership Presumed
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
	

35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 13 are rejected under 35 U.S.C. § 103 as being unpatentable over Chang (U.S. Patent No. 7,227,011 B2, issued 05 June, 2007), in view of Sumathy and Ella (U.S. Pub. No. 2017/0014502 A1, published 19 January, 2017, and claiming priority to 16 July, 2015, IN 3652/CHE/2015). The claimed invention is directed toward a vector comprising a nucleic acid molecule comprising a transcriptional unit, wherein the transcriptional unit comprises: a sequence encoding a modified Japanese encephalitis virus (JEV) signal sequence comprising SEQ ID NO: 4; and a Zika virus (ZIKV) premembrane (prM) and E protein (prME) coding sequence. Claims 2 and 3 reference a transcriptional unit further comprising a promoter (e.g., CMV E1a) operably linked to the prME coding sequence. Claim 4 further specifies the inclusion of a transcription termination sequence. Claim 5 utilizes a transcription termination sequence comprising a bovine growth hormone (BGH) transcription termination sequence. Claims 6 and 7 are directed toward the utilization of a translation initiation sequence (GCCGCCGCCATGG (SEQ ID NO: 8)). Claim 8 references the ZIKV strain MR-766, SPH2015, P6-740, or FSS 13025. Claim specifies the prME coding sequence is codon-optimized for expression in human cells. Claims 10 and 11 reference specific ZIKV nucleic acids encoding the claimed prME regions (e.g., at least 95% identical to nucleotides 1186-3204 of SEQ ID NO: 1, nucleotides 1186-3213 of SEQ ID NO: 2, nucleotides 1186-3210 of SEQ ID NO: 3, nucleotides 1186-3204 of SEQ ID NO: 20 or nucleotides 1186-3210 of SEQ ID NO: 22 or comprising nucleotides 1186-3204 of SEQ ID NO: 1, nucleotides 1186-3213 of SEQ ID NO: 2, nucleotides 1186-3210 of SEQ ID NO: 3, nucleotides 1186-3204 of SEQ ID NO: 20 or nucleotides 1186-3210 of SEQ ID NO: 22). Claim 13 simply references an isolated cell comprising the vector of claim 1.
Chang (2007) provides isolated nucleic acids comprising a transcriptional unit encoding an engineered Japanese encephalitis virus (JEV) signal sequence (e.g., SEQ ID NO.: 27 which corresponds to claimed SEQ ID NO.: 4) encoding the prM and E proteins of a flavivirus (e.g., dengue virus (DENV), West Nile virus (WNV), or Powassan virus. The construct comprises a CMV-IE promoter and Kozak consensus sequence (same as SEQ ID NO.: 8). Isolated cells comprising the nucleic acids are also referenced. See cols. 6-8, Examples 1 and 2, and claims. This teaching provides all of the structural and functional elements of the transcriptional unit. However, Chang (2007) does not teach a zika virus (ZIKV) prM/E coding region. However, Sumathy and Ella (2017) provide vaccine compositions comprising the ZIKV prM/E regions corresponding to SEQ ID NO.: 21 (see sequence listing and claims).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare nucleic acids encoding the ZIKV prM/E proteins, as taught by Sumathy and Ella (2017), in the flavivirus expression system provided by Chang (2007). One of ordinary skill in the art would have reasonably expected the expression system of Chang (2007) to produce large quantities of the ZIKV prM/E proteins, particular since it has already been used to express the related DENV and WNV envelope glycoproteins.

Claims 12 and 14-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Chang (U.S. Patent No. 7,227,011 B2, issued 05 June, 2007), in view of Simmons et al. (U.S. Pub. No. 2012/0135035 A1, published 31 May, 2012) and Sumathy and Ella (U.S. Pub. No. 2017/0014502 A1, published 19 January, 2017, and claiming priority to 16 July, 2015, IN 3652/CHE/2015). The claimed invention is directed toward a recombinant adenovirus, comprising a nucleic acid molecule comprising a transcriptional unit, wherein the transcriptional unit comprises: a sequence encoding a modified Japanese encephalitis virus (JEV) signal sequence comprising SEQ ID NO: 4; and a Zika virus (ZIKV) premembrane (prM) and E protein (prME) coding sequence. Claims 15 and 16 reference a promoter operably linked to the prME coding sequence; a transcription termination sequence; and/or a translation initiation sequence wherein: the promoter comprises the cytomegalovirus (CMV) ElA promoter; the transcription termination sequence comprises a bovine growth hormone (BGH) transcription termination sequence; and/or the translation initiation sequence comprises GCCGCCGCCATGG (SEQ ID NO: 8). Claim 17 is directed toward a ZIKV strain selected from MR-766, SPH2015, P6-740 and FSS 13025. Claim 18 requires a codon-optimized prM/E gene for expression in human cells. Claims 19 and 20 reference specific ZIKV nucleic acids encoding the claimed prME regions (e.g., at least 95% identical to nucleotides 1186-3204 of SEQ ID NO: 1, nucleotides 1186-3213 of SEQ ID NO: 2, nucleotides 1186-3210 of SEQ ID NO: 3, nucleotides 1186-3204 of SEQ ID NO: 20 or nucleotides 1186-3210 of SEQ ID NO: 22 or comprising nucleotides 1186-3204 of SEQ ID NO: 1, nucleotides 1186-3213 of SEQ ID NO: 2, nucleotides 1186-3210 of SEQ ID NO: 3, nucleotides 1186-3204 of SEQ ID NO: 20 or nucleotides 1186-3210 of SEQ ID NO: 22).
As previously set forth, Chang (2007) provides isolated nucleic acids comprising a transcriptional unit encoding an engineered Japanese encephalitis virus (JEV) signal sequence (e.g., SEQ ID NO.: 27 which corresponds to claimed SEQ ID NO.: 4) encoding the prM and E proteins of a flavivirus (e.g., dengue virus (DENV), West Nile virus (WNV), or Powassan virus. The construct comprises a CMV-IE promoter and Kozak consensus sequence (same as SEQ ID NO.: 8). Isolated cells comprising the nucleic acids are also referenced. See cols. 6-8, Examples 1 and 2, and claims. This teaching provides all of the structural and functional elements of the transcriptional unit. However, Chang (2007) does not teach a recombinant adenovirus encoding the zika virus (ZIKV) prM/E proteins. However, Simmons et al. (2012) provide recombinant adenoviruses encoding the DENV prM/E proteins while Sumathy and Ella (2017) provide vaccine compositions comprising the ZIKV prM/E regions corresponding to SEQ ID NO.: 21 (see sequence listing and claims). Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare nucleic acids encoding the ZIKV prM/E proteins, as taught by Sumathy and Ella (2017), in the flavivirus expression system provided by Chang (2007). One of ordinary skill in the art would have reasonably expected the expression system of Chang (2007) to produce large quantities of the ZIKV prM/E proteins, particular since it has already been used to express the related DENV and WNV envelope glycoproteins. Moreover, one of ordinary skill in the art would have been further motivated to express these constructs in the recombinant adenoviruses of Simmons et al. (2012). One or ordinary skill in the art would have expected recombinant adenoviruses to prove particularly useful as human vaccine vectors.
	Correspondence
	Any inquiry concerning this communication should be directed to Jeffrey S. Parkin, Ph.D., whose telephone number is (571) 272-0908. The Examiner can normally be reached Monday through Friday from 10:00 AM to 6:00 PM. A message may be left on the Examiner's voice mail service. If attempts to reach the examiner are unsuccessful, the Examiner's supervisor, Janet L. Andres, Ph.D., can be reached at (571) 272-0867. Direct general status inquiries to the Technology Center 1600 receptionist at (571) 272-1600.

Applicants are reminded that except as provided in paragraphs 37 C.F.R. § 1.1(a)(3)(i), (a)(3)(ii), and (d)(1) of this section, all general correspondence intended for the United States Patent and Trademark Office (Office) should be addressed to the mailing address set forth in 37 C.F.R. § 1.1 (e.g., Director of the United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450), or to specific areas within the Office as set out in paragraphs (a)(1), and (a)(3)(iii) of this section. Patent-related papers may be hand-carried to the Office in Alexandria, Va. Correspondence cannot be hand-carried to the Regional Offices. If the correspondence is hand-carried to the Office, with limited exceptions (see M.P.E.P. § 502, subsection III) it must be delivered to: United States Patent and Trademark Office, Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314. Applicants are encouraged consider filing new patent applications (as well as patent-related correspondence) via the Office electronic filing system (EFS-Web) whenever permitted. See the EFS-Web Guidance and Resources page of the USPTO website (www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources) for additional information. See also M.P.E.P. § 502.05. All patent application related correspondence transmitted by facsimile must be directed to the central facsimile number, with a few exceptions below. The central facsimile number is (571) 273-8300. Replies to Office actions including after-final amendments that are transmitted by facsimile must be directed to the central facsimile number. Correspondence such as draft proposed amendments for interviews may continue to be transmitted by facsimile to the Technology Centers (TCs) and should be made of record as part of the interview summary record. See M.P.E.P. § 713.04. New applications cannot be transmitted by facsimile and are not entitled to the benefit of a Certificate of Transmission under 37 C.F.R. § 1.8.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully,

/JEFFREY S PARKIN/Primary Examiner, Art Unit 1648                                                                                                                                                                                                                                                                                                                                                                                               18 June, 2022